i!
).
!C.

 .,


                OFFICE   OFTHEATTORNEYGENERALOFTEXAS
                                     AUSTIN
                                                                 &- '235

r.nILD
    c. MANN
,m.call"
     .nll8mAL
                                                         Hares T* lB*




                                CtiOn8 h the fOlhWi.ng pO~%tia8~ SUb
                                 (1) th8 prrrttre countyt (2) a ~ustice*s
                                 orated city m? tom.

                             of the Liquor Control Aot prov&des the C8iu-
                             f+ each eouaty in the 8tateupon itsovamo-
      t1on      order 8u d8Otbn          for the rjbolecounty; b?atupon petl-
      *ion 90 ten per cent      of the qxalified voters of the aotmtJ .ar
      or any fustiee precilnct,     city    oc tom  *it shall order mieh
      election for such politlosl subdivision. PW;iaed,           houaper,
      *titer- the eirst local optSon eleotbn held 8s pmwided          ia
      this Aaf, ia any oaunty, 1U8tiUe prec          at, %tmorporated tom
      or aity, ne subseqpient eleotion e
      psme poli$&al   sululivfsion sbaZ1 be heId wSth3.n One (1) Year
'Eoni Bert Ford, Namsh rD leog, Page a




        Tlk appellate oourts have oonstmed the local option
eleotion statutes to proteot the Wry* status of the smalls*
  titiee of the vhole0 In other in3


mains wry".   TtELshasbsenheldtrueevenwhere       the state
liquor control board h8s gmrited a pennit, such pexmitbedug
of no legal efieot. See Pouall vs. %nlth @iv. App.) Go t3.T.
(2d) 042, citing many autharlties, ~espeoidlly the Sqmeme
Court aa8es ot Walling v- Xin& 87 8.S.~ (2d) 1074 and Colcer v.
Bhreioa.'ST SO lL (ad) lOu)7& We quote:

              Vhere local opt&u se* adopted in auy
        g&Wan lo@ttyp    by the m8pr%ty Of th0 Voter8      .
        thereoi, It sill remain in Pome until the
        quallf36d voters of suoh particular sub-
        division deoide othemise ti an election
        held for that plll3)08e." (Powall VS. s%uPtht
        8W-)*
         Where a county-wide eJection h&s beon conduoted and
resulted in a majority vote sgainst legallziug sale 0P liquor,
a local option election Sn a justIceto prealuot at vhleh a
majority voted to legskiae the tie of beer lsvoib      llayhew
ve Qsrrett, eo 8. w. (Za) 1x04, wror r6Pused. But the Pail-
ure of' nn ontire county to adopt prohibition does not prevent
the holding of au election inamdiataly thereafter in a precafnct
to detcmine whether 10083 option should be adopted thkmrlu.
CoPield ve. Urltton, 108 8. Wd 4@3;- GrIPPIn to !Sucker, 1lS S-7.
83&                      .

        In the ease of GrlPPiu v* Tucker, euprs, the Supreme
Court held a'larger subdirieion might hold an eleetlon irrea-
pective of the status of the sualler subfiivi8lone therein.
In that case loual optian had prevaIled in a justise*e  pre-
cinct, but au election was subsequently called in a cam-
missionor~8 precinct whiuh exnbraced within its territorial
limits the justioers prealnot.  The court saidr

              *It, is   true that, when the prohibitery
         rule is put    in Poroe, It cannot be repealed
         or displaced    eseept by thevete of the die-
         triot which    adoptedit.   It 18 quite as true
        thircauelprotioo, hoveverresultiag,   in8
        larger indud+ng   subdipision hns no m0h
        effeat. If it   results In the defeat~of prehi-
        bktdon# the mile x=cnmbs uuafpected in the
        texvxltory that had before 8dopted 'it, If it
        result in the 8deptloa of pmhSbit&cm, that
        rule is extended to the whole, where bePore
        it Wna in Poroe Only, in 8 put OS the terri-
        t-r... We 865 nothing in the statute or the
         t%net%tUthW.Iby fOrI% Of Vhhh   the tight Of 8
         Subdh~8~n   fo h8Ve 8&n&e&don    throughout its
         eutentm8ybet8keu    avaybythe    8etlon of prvt
         or ita territory t3oastitating a mailer oue...e

           Ia a.loCd option lStedkba~ election, it was h&l
that the Sa6t a f.omisslaner*a pm&net       lno2uded.e otty which
&8d theretoforeedopted the *8teek La+ did uot vender the
eileotion'ioid.    tambsrt VI dtourloak, 285 8. WI t399# B1shop.v.
State, 167 S..lL 365

         Based upon the authorities oited, we are of opinion,
 and you arfxaoeordlngly 8dvlsedl that a local option eleotion
 msy be held in a mt                to determine whether to'pro-
 h&bit or legdlZ6   the s8le OP beer oontaiaing in SXWSS of
 Pour per ceut by weight, regardless of the fact there is dth-
 in the preoiuct a oity vhich Voted less thau one year ago to
 prohibit the sale of this type of beer.1 If the election re-
 s&t8  in a msjority of the voters of th
 lug the prohAblt&on, the entire ju8tiO
 ~sw   insofar 88 th8t type OS beverage is conmrned;    if ",
                    rsble.fo ssle of such alcohollo beverage,
3tS$%SZP              the oity will rentalu as it now is, uutil
 and unless another election be held within and for enid oity
 oh8ugiug its status. In such eveut that part of the juStice%
 pretluot~outside the limit8 of such oity vfll be *veta to the
 extent tbst sales of beer not exceeding four per cent alcohol
 by weight will be legsl.

         71th rePerenoe to the fom of ballot to be used, ve
 refer you to Artfole 666-40 of Veruon*s &uiot8ted Peual Code.

           IOU state the wunty has already Voted to 1egalZze
  3.2 beer.   lo presume this '*a8 done 8t a tfme when the legal
  definition of the 3.2 beverage was sbeerv. That Statutory
  definition ha8 einoe been repealed aud Me law now effeot-
  iye passed, vhioh present statute defines beer to meau a
 u8lt beverage which cantaitns not more than four (4%) per cou-
  turn alcohol by *eight.  We thluk the case of Akers v. Raalngtou,
. 115 l5. &L (Zd) 714, authority to the effeot another wuuty eleo-
        Xou~~~tetateinyourletter.~etheraayeileotion
has BTW bee~~held within am¶ for the just&t+*6preclnot a8
au@&  33 &~ch be the case, lnasmueh.aa the ea+~aibeerle
lega lu the oounty*- qw-rem or bqut      to be u6iea lloulB be
thatpr~~bed~paragraph         (i)~fArt~ale6tw-4o.




         four (r$)'per oenttm by relspt. VW
         If add juatioets preciqot is an area uherfdn such              -.'%'
f;ypeorelastilua~n     o~rrl~holi~b~erp~ienorprohfbited,
&he ballots shGdid oorreapond fo paragraph (a):

              gWorl&aliz%ng     the'sale of beer, that
         doeo not oonta&'alcohol in excess oft f'om?
         (4%) per otitqau by uelghtr aqd ?agalnet legal-
      .' LBfng,the salt! 0i bt%r that &oes not o0ntaS.n
  . .~ alcohol in emems of four (4$) per oentrol by
         weight. **

        ~3.nother uords, If be 8al? of beer t6 now legal as to
y    Justi~*~~~?aipot, the eUn3tlon should be Co rohiblt or
W   Drombf        . It would-be .lnrproperto salsalt#Z?Ei%
OS rh&h~    or not somethIng rouldbelegalimd    dhiehth&y al-
               S~~'J&XWS V- R-n,       sup+% xk6 8. f. I         :114
              Be quoter.




    cm. or,in otberwords,inareaslige Youngcounty,vhere  they
   had ~~vior~ls votedfor the sale d.beer, thattetitay
   was 'Yetkvitbrespectto that type ofliquor.~Moyerv.
   Xelley,TezCiv.App., 93 S.W.(2d).
                                  $2; grit dismissed;
   Flowersv. Shearer,                        l&P; Whitmlre~
   v. St.ate,lM
      .    . . Tex.Cr.R-372,9
    Eonr Bert POM,   xaroh 7, +,   Page+s




            Ina5utrh as the eleotioo you mention Is to be a pm-
    olnct lsm8, that is, fa determine the local option status
    of the eatlre predno~    re are of the opinion the ame type
    ot ballot should be used for eaoh voter In the preo~ot, ir-
    reqmotive of whether he reeiaea In the city. Ue Construe
    the word @aream, as used In the statute, to mean the entire
    preo,inot as a whole, and re do not believe the Legislature
    oonteroplated the use OP different ballots where the result
    of the elegtloa could only ohaage the status of one subbfri-
    slon.  The ef+Seot of such'eleotion oanwt ohange the statne
    of the alty as to pr0hibitioa wlthln its bounds, lmtll there
    12 a differeat dlstlaot dzlreot mte on the quesfion of whether
    the Oity itself shall "legal&se* the sale.

            Xou a&therefore   advised It is our opinion there
    should be no distinotion betreen‘the balote'to be used by
    fhoee totem rho reside w%thln the oity and those residing
.   ritbin the preoinot bat outside the city Umits.
     *
                                        Poura very truly

                                    ATTORUEX GRWERAL OF TEUB